Citation Nr: 1203729	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for hepatitis B.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the San Diego Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011 the case was remanded for further development.  In October 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the October 2011 Board hearing, the Veteran submitted additional evidence reported to be pertinent to his claims that has not been reviewed by the RO.  The Veteran also affirmatively indicated that he desired the RO to review the evidence in the first instance.  Consequently, remand of the claims is necessary in order for such review to be undertaken.

The Board also notes that the evidence shows that the Veteran currently has colon cancer, first diagnosed in 2000.  He has alleged that his colon cancer was caused by asbestos exposure during service and has submitted medical articles suggesting that the incidence of colon cancer may be higher in individuals who have been exposed to asbestos.  Given the submission of this evidence, combined with the Veteran having served for many years in the Navy, on remand, the RO/AMC should follow appropriate procedures to determine if the Veteran was exposed to asbestos in service, and if so, should determine the approximate level of exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29 and VAOPGCPREC 4-00 (Apr. 13, 2000)).   In particular, the RO/AMC should obtain the Veteran's personnel records to help determine his level of exposure, if any, along with reviewing the evidence he has submitted.  The RO/AMC should also consult all other appropriate sources of information.    

If it is established that the Veteran had any level of asbestos exposure in service, he should be afforded a VA examination to determine the likely etiology of his current colon cancer, to include whether it is related to asbestos exposure.  

Prior to arranging for any VA examination, the RO/AMC should ask the Veteran to identify all sources of recent treatment or evaluation he has received for colon cancer and/or hepatitis B, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for colon cancer and/or hepatitis B, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).  If there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made to obtain the records.

2.  The RO/AMC should conduct appropriate development, including obtaining the Veteran's personnel records, to determine whether the Veteran was exposed to asbestos during service, and if so, the nature, intensity and duration of that exposure.  If it is determined that the Veteran was exposed to any level of asbestos in service, the RO/AMC should also, if possible, determine whether the Veteran had any pre or post-service exposure to asbestos and if so, the nature, intensity and duration of such exposure. 

3.  If, and only if, it is determined that the Veteran was exposed to any level of asbestos in service, he should be afforded a VA examination by an appropriate physician to determine the likely etiology of his colon cancer.  The examiner should review the claims file and specifically consider the evidence of record concerning the nature, intensity and duration of any asbestos exposure in service; any postservice asbestos exposure; any medical findings, which appear related to asbestos exposure; and the articles related to asbestos exposure and colon cancer submitted by the Veteran.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that the Veteran's colon cancer is related to service, including any asbestos exposure therein.  The examiner should explain the rationale for the opinion given. 

4.  The RO/AMC should then readjudicate the claims.  This should include review of the evidence submitted at the Travel Board hearing, and thereafter.  If either claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


